DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the ability to use a coating composition consisting of a metal other than nickel and oxygen is obvious in view of the applicant’s own art cited in the most recent IDS.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In the Examples, a first layer including Co304 and MgO was formed on a Li(NissCoo.osMno.o4)i-xyAlxZryO2 core having a Li2ZrO3 coating thereon) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues that Kaseda teaches that the "shell is not particularly limited" and teaches a range of lithium containing nickel, cobalt, manganese, and iron oxides in [0053]. Because Kaseda teaches that the composition of the core and the composition of the shell are not particularly limited (Kaseda, [0023], [0053]), an artisan would not have had a reason to select from Kaseda any particular composition for the core or the shell.  However, the Examiner maintains that the claimed core and layer compositions are equally broadly recited in the independent claim, only requiring an oxide with the presence of nickel in the core and the presence of a metal other than nickel in a first layer and a phosphorus in a second layer in a manner which is obvious in view of the general teaching of the prior art which allows for various metals oxides and phosphates to achieve desired properties.
The Examiner notes that the claim language “the first composition comprises a composition consisting of the first metal and oxygen” using both open and closed language for the composition, while not reaching the level of indefiniteness to warrant a 112 rejection, is a convoluted description of the material layer and allows for additional materials so long as a metal oxide composition exists within the layer.  The prior art is taken to obviate such a composition as addition of zirconium oxide to the coating layer is obvious in view of the art cited below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15, 21-23, 25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kaseda et al. (US Pub 2016/0006031 of record) in view of Song et al. (US Pub 2015/0340689 cited in IDS).
In regard to independent claim 1, Kaseda et al. teach a composite cathode active material comprising (see figure 1A and 1B): 
a core 2 comprising a plurality of primary particles (paragraph [0047] - a secondary particle structure); and a shell 1 formed on the core, wherein the primary particles comprise a first lithium transition metal oxide comprising nickel (paragraphs [0025-0027] - NMC materials), 
the shell comprises a first layer and a second layer on the first layer (paragraph [0049-0051] - multiple layers in layered form), the first layer may comprise a first composition containing a first metal (such as Mn or Zr) and the second layer may comprise a second composition containing phosphorus (such as lithium iron phosphate - see paragraph [0053]).  While the prior art does not specifically teach the material combination applied above explicitly, the prior art teaches the ability to form the shell from multiple layers, and that those materials such as lithium iron phosphate and lithium metal oxides are usable for shell layers in a manner which establishes a prima facie case of obviousness over the claimed composite (see MPEP 2144.01 regarding implicit disclosure and MPEP 2144.04 regarding the obviousness of the rearrangement of part).
In regard to the amendment, the claims now differ in calling for the first composition to include a composition consisting the first metal and oxygen.  However, Song et al. teach a similar composite cathode material including a lithium metal oxide core particle 1, 11 coated with a first layer 2, 12 and a second layer 13 of similar compositions and the ability to use zirconium oxide (i.e. consisting of a first metal other than nickel and oxygen) as a composition for the first composition as such improves the capacity of the cathode active material (see paragraphs [0014-0047]).

In regard to claims 2-4, 7-10 and 12-13, Kaseda et al. teach the first composition comprises a first phase such as spinel LiMn2O4 or layered LiCoO2 or LiMnO2 structure (paragraph [0053]), and the second composition such as LiFePO4 comprises a second phase, which is different than the first phase in at least one of composition and structure (a natural property of the materials - paragraph [0053]).
In regard to claim 5, Kaseda et al. teach the first layer (lithium manganate) is on a surface of a primary particle of the plurality of primary particles, and a concentration of the first metal (such as Mn) comprised in the first layer is greater than a concentration of the first metal comprised in the plurality of primary particles (see paragraphs [0025, 0053] - Mnc in core particles may have low Mn content, i.e. approaching 0 and first layer has a high Mn content). 
In regard to claim 6, while Kaseda et al. does not specifically disclose the thickness of the first or second layer, the prior art gives guidance on the overall amount of the materials (paragraph [0056]) in a manner which obviates the claimed ranges as changes to size and shape of the prior art electrode are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).  The Examiner notes that the first and second layers may be interchangeably arranged as the claim terminology of “a first layer and a second layer on the first layer” does not preclude the layers from being arranged in either arrangement (i.e. the first or second layer may be the inner layer of the shell as the layers are still considered “on” each other regardless of which is the inner/outer layer).
In regard to claim 11 and 15, Kaseda et al. teach an amount of the first or second composition contained in the composite is 1 to 15 weight percent (paragraph [0056]) which is taken to overlap the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).

In regard to claims 22, 23 and 25, Kaseda et al. teach the first lithium transition metal oxide comprises an NMC composite which overlaps the claimed ranges (see paragraph [0025]) in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claims 28-31, Kaseda et al. teach a lithium battery comprising: the cathode according to claim 28; an anode; and an electrolyte between the cathode and the anode (figure s-3, paragraphs [0072-0117]) where the cathode further comprises cathode active material having an olivine structure (shell including lithium iron phosphate noted above) in an amount of 1 to 15 weight percent (paragraph [0056]) which is taken to overlap the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05). 

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaseda et al. and Song et al. as applied to claim 1 above, and further in view of Zheng et al. (US Pub 2017/0338471 cited in IDS).
In regard to claims 14 and 16-20, Kaseda et al. teach the composite cathode active material of claim 1 as applied above but does not disclose grain boundary modification.  
However, Zheng et al. teach a similar composite NMC cathode material and the desirability to perform coating and grain boundary modification by first coating a second composition of Li3PO4 on the core comprising a grain boundary located between a plurality of primary particles, and the grain boundary modification creating a third composition containing a second metal such as Mn, Zr or Ti (see different materials capable of diffusing into secondary particles in paragraph [0065], which obviate the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use lithium phosphate as a coating material and to perform grain boundary modifications to the NMC composite material of Kaseda et al. as such enhances the electrochemical properties as taught by Zheng et al.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon et al. (US Pub 2019/0372109 newly cited) is applicant’s own work that teaches a similar composition cathode active material.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11 August 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723